Exhibit 10.23

OPTION AGREEMENT

OF

LOCAL INSIGHT MEDIA HOLDINGS, INC.

THIS AGREEMENT (the “Agreement”) is entered into as of                     ,
200     (the “Grant Date”) by and between Local Insight Media Holdings, Inc, a
Delaware corporation (the “Company”), and                     , an employee of
the Company (or one of its Subsidiaries), hereinafter referred to as the
“Optionee”.

WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
Shares (as that term is defined below);

WHEREAS, the Company wishes to carry out the 2008 Option Plan of the Local
Insight Media Holdings, Inc. (as it may be amended from time to time, the
“Plan”), the terms of which are hereby incorporated by reference and made a part
of this Agreement; and

WHEREAS, the Committee (as that term is defined in the Plan) has determined that
it would be to the advantage and in the best interests of the Company and its
shareholders to grant the Option provided for herein to the Optionee as an
inducement to enter into or remain in the service of the Company (or one of its
Subsidiaries) and as an incentive for increased efforts during such service, and
has advised the Company thereof and authorized the issuance of said Option.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I.

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.
Capitalized terms used in this Agreement and not defined below shall have the
meaning given such terms in the Plan. The singular pronoun shall include the
plural, where the context so indicates.

Section 1.1 “Board” shall mean the Board of Directors of the Company.

Section 1.2 “Committee” shall have the meaning set forth in the Recitals hereto.

Section 1.3 “Company” shall have the meaning set forth in the Recitals hereto.

Section 1.4 “Company EBITDA Target” and “Cumulative Company EBITDA Target” for a
given period shall be as set forth in Exhibit A of this Agreement, subject to
the provisions of Section 4.6. Each of the Company EBITDA Target and the
Cumulative Company EBITDA Target shall, to the extent not determined as of the
Grant Date, be determined by the Committee in its sole discretion as soon as
reasonably practicable following the Grant Date.



--------------------------------------------------------------------------------

Section 1.5 “Company Revenue” shall mean income received by the Company and its
Subsidiaries, on a consolidated basis, from their normal business activities.

Section 1.6 “Company Revenue Target” and “Cumulative Company Revenue Target” for
a given period shall be as set forth in Exhibit B of this Agreement, subject to
the provisions of Section 4.6. Each of the Company Revenue Target and the
Cumulative Company Revenue Target shall, to the extent not determined as of the
Grant Date, be determined by the Committee in its sole discretion as soon as
reasonably practicable following the Grant Date.

Section 1.7 “Cumulative Company EBITDA” as of a given date shall mean the total
Company EBITDA for any two successive calendar years.

Section 1.8 “Cumulative Company Revenue” as of a given date shall mean the total
Company Revenue for any two successive calendar years.

Section 1.9 “EBITDA” shall mean, with respect to any Person, for any period, the
consolidated earnings before interest, taxes, depreciation, amortization, and
extraordinary items, calculated on a published view basis, consistent with past
practice.

Section 1.10 “Exercise Price” shall have the meaning set forth in Section 2.3
hereof.

Section 1.11 “Grant Date” shall have the meaning set forth in the Recitals
hereto.

Section 1.12 “IPO Date” means the date of the first underwritten public offering
of Shares pursuant to an effective Form S-1 registration statement.

Section 1.13 “Option” shall mean an option granted under the Plan to purchase
the number of Shares specified in Section 2.1. No Option shall be an “incentive
stock option” within the meaning of Section 422 of the Code.

Section 1.14 “Performance Target” means a Company EBITDA Target, a Cumulative
EBITDA Target, a Company Revenue Target or a Cumulative Company Revenue Target.

Section 1.15 “Performance Vesting Commencement Date” means                     ,
2008.

Section 1.16 “Person” shall have the meaning set forth in the Plan.

Section 1.17 “Plan” shall have the meaning set forth in the Recitals hereto.

Section 1.18 “Shares” shall have the meaning set forth in the Plan.

Section 1.19 “Subsidiary” shall have the meaning set forth in the Plan.

Section 1.20 “Termination of Employment” shall have the meaning set forth in the
Plan.

Section 1.21 “Time Vesting Commencement Date” means                     , 2008.

 

2



--------------------------------------------------------------------------------

ARTICLE II.

GRANT OF OPTION

Section 2.1 Grant of Option. In consideration of the Optionee’s agreement to
enter into or remain in the employ of the Company or one of its Subsidiaries,
and for other good and valuable consideration, as of the Grant Date, the Company
irrevocably grants to the Optionee the Option to purchase              Shares,
upon the terms and conditions set forth in the Plan and this Agreement. The
Option granted hereto, and each Share acquired upon exercise of all or any
portion of the Option, shall be referred to as an Equity Security under the
Stockholders Agreement.

Section 2.2 Option Subject to Plan. The Option granted hereunder is subject to
the terms and provisions of the Plan, including, without limitation, Section 8.2
of the Plan.

Section 2.3 Option Price. The exercise price per Share covered by the Option
shall be $1,342.31 (without commission or other charge) (the “Exercise Price”),
which is not less than the Fair Market Value as of the Grant Date.

ARTICLE III.

EXERCISABILITY

Section 3.1 Commencement of Exercisability.

(a) [Vesting schedule and conditions to be determined]

(b) The Optionee acknowledges and agrees that, notwithstanding any other
provision of this Section 3.1, the Committee may modify the exercisability of
the Option pursuant to Section 8.2 of the Plan, in the event of certain changes
in capitalization and other transactions described therein.

(c) No portion of the Option which is unvested and unexercisable at Termination
of Employment shall thereafter become vested and exercisable. For the avoidance
of doubt, if there is a Termination of Employment prior to the anniversary of a
Performance Vesting Commencement Date, any portion of the Performance Vesting
Option that would otherwise have vested on such anniversary shall not vest and
become exercisable, even if any applicable Performance Target for the calendar
year ending prior to such Termination of Employment has been met.

Section 3.2 Duration of Exercisability. The installments provided for in
Section 3.1 are cumulative. Each such installment which becomes exercisable
pursuant to Section 3.1 shall remain exercisable until it becomes unexercisable.
Nothwithstanding anything to the contrary contained herein, unless otherwise
determined by the Committee, prior to the earlier of the IPO Date or a Company
Sale, no portion of the Option may be exercised prior to the Optionee’s
Termination of Employment.

Section 3.3 Expiration of Option. The Option may not be exercised to any extent
by anyone after the first to occur of the following events:

(a) The tenth anniversary of the Grant Date; or

 

3



--------------------------------------------------------------------------------

(b) Except as the Committee may otherwise approve, the ninetieth (90th) day
following the date of the Optionee’s Termination of Employment for any reason
other than the Optionee’s death or disability (as defined in Section 22(e)(3) of
the Code); or

(c) In the case of an Optionee whose Termination of Employment is by reason of
his or her death or disability (within the meaning of Section 22(e)(3) of the
Code), the expiration of twelve (12) months from the date of the Optionee’s
Termination of Employment.

Section 3.4 Partial Exercise. Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised in whole or in part
at any time prior to the time when the Option or portion thereof becomes
unexercisable.

Section 3.5 Exercise of Option. The exercise of the Option shall be governed by
the terms of this Agreement and the terms of the Plan, including, without
limitation, Article V of the Plan (including without limitation the requirement
that the Optionee execute the Stockholders Agreement as a condition to
exercising the Option). Subject to Section 3.3, an Optionee may only exercise
the vested and exercisable portion of this Option by delivering an exercise
notice as contemplated by Section 5.3(a) of the Plan and by complying with
Section 5.3(e) and (f) of the Plan. In that event, the Optionee will be
delivered an amount of cash equal to the excess of the Fair Market Value of a
Share on the date of exercise over the Exercise Price, multiplied by the number
of Shares for which the Option is then being exercised, minus any amounts
necessary to satisfy any and all federal, state and local tax withholding
requirements of the United States or any other applicable jurisdiction arising
in connection with the exercise of the Option. For the sake of clarity, unless
otherwise determined by the Committee, the Option may only be settled in cash
prior to the IPO Date and the number of Shares underlying the Option (or any
portion thereof) that is exercised prior to the IPO Date shall reduce the amount
of Shares subject to the Plan under Section 2.1 of the Plan.

ARTICLE IV.

OTHER PROVISIONS

Section 4.1 Not a Contract of Employment. Nothing in this Agreement or in the
Plan shall confer upon the Optionee any right to continue in the employ of the
Company or any of its Subsidiaries or shall interfere with or restrict in any
way the rights of the Company or its Subsidiaries, which are hereby expressly
reserved, to discharge the Optionee at any time for any reason whatsoever, with
or without good cause except as may otherwise be provided by any written
agreement entered into by and between the Company and the Optionee.

Section 4.2 Shares Subject to Plan and Stockholders Agreement. The Optionee
acknowledges that any Option granted hereunder and Shares acquired upon exercise
of the Option are subject to the terms of the Plan including, without
limitation, the restrictions set forth in Article VI of the Plan. The Optionee
further acknowledges that any Option and/or Shares awarded pursuant to the
Option are subject to the terms of the Stockholder Agreement.

Section 4.3 Construction. This Agreement shall be administered, interpreted and
enforced under the laws of the state of Delaware.

 

4



--------------------------------------------------------------------------------

Section 4.4 Conformity to Securities Laws. The Optionee acknowledges that the
Plan is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission, including
without limitation Rule 16b-3 under the Exchange Act. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

Section 4.5 Amendment, Suspension and Termination. The Option may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Committee or the Board, provided that, except as
provided by Section 8.2 of the Plan, neither the amendment, suspension nor
termination of this Agreement shall, without the consent of the Optionee, alter
or impair any rights or obligations under the Option.

Section 4.6 Adjustments in Company EBITDA Targets and Company Revenue Targets.
The Company EBITDA Targets (including the Cumulative Company EBITDA Targets)
specified in Exhibit A and Company Revenue Targets (including the Cumulative
Company Revenue Targets) specified in Exhibit B are based upon certain revenue
and expense assumptions about the future business of the Company as of the date
the Option is granted. Accordingly, in the event that, after such date, the
Committee determines, in its sole discretion, that any acquisition or
disposition of any business by the Company (or any Subsidiary) or any dividend
or other distribution (whether in the form of cash, common stock, other
securities, or other property), recapitalization, reclassification, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or other similar corporate transaction in respect of
the Company, or change in applicable laws, regulations, accounting principles or
the accounting policies, practices or methodologies of the Company or any of its
Subsidiaries occurs such that an adjustment is determined by the Committee in
the exercise of its sole discretion to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to the Option, then the Committee
shall, in good faith and in such manner as it may deem equitable, adjust the
amounts set forth on Exhibit A and/or Exhibit B to reflect the projected effect
of such transaction(s) or event(s) on Company EBITDA and/or Company Revenue,
subject to Section 8.2 of the Plan.

Section 4.7 Restrictions on Transfer of Options. The Option and the Shares
awarded upon exercise of the Option are subject to the terms of this Agreement,
the Plan and the Stockholders Agreement (as applicable). Any permitted
transferee of the Option shall take such Option subject to the terms of the
Plan, this Agreement, and the Stockholders Agreement (as applicable). Any such
permitted transferee must, upon the request of the Company, agree to be bound by
the Plan, the Stockholders Agreement (as applicable), and this Agreement, and
shall execute the same on request, and must agree to such other waivers,
limitations, and restrictions as the Company may reasonably require. Any
transfer of the Option which is not made in compliance with the Plan, the
Stockholders Agreement (as applicable) and this Agreement shall be null and void
and of no effect.

 

5



--------------------------------------------------------------------------------

Section 4.8 Representations, Warranties, Covenants, and Acknowledgments of
Optionee. Optionee hereby represents, warrants, covenants, acknowledges and
agrees on behalf of Optionee and his or her spouse, if applicable, that:

(a) Investment. Optionee is holding the Option for the Optionee’s own account,
and not for the account of any other Person. Optionee is holding the Option for
investment and not with a view to distribution or resale thereof except in
compliance with applicable laws regulating securities.

(b) Accredited Investor. Optionee is an “accredited investor” as defined in Rule
501 under Regulation D of the Securities Act.

(c) Relation to Company. Optionee is presently an Employee and in such capacity
has become personally familiar with the business of the Company.

(d) Access to Information. Optionee has had the opportunity to ask questions of,
and to receive answers from, the Company with respect to the terms and
conditions of the transactions contemplated hereby and with respect to the
business, affairs, financial conditions, and results of operations of the
Company.

(e) Registration. Optionee understands that the Shares have not been registered
under the Securities Act, and the Shares cannot be transferred by the Optionee
unless such transfer is registered under the Securities Act or an exemption from
such registration is available. The Company has made no agreements, covenants or
undertakings whatsoever to register the transfer of the Shares under the
Securities Act. The Company has made no representations, warranties, or
covenants whatsoever as to whether any exemption from the Securities Act,
including, without limitation, any exemption for limited sales in routine
brokers’ transactions pursuant to Rule 144 of the Securities Act, will be
available. If an exemption under Rule 144 is available at all, it will not be
available until at least two (2) years from issuance of the Option and then not
unless (a) a public trading market then exists in the Shares; (b) adequate
information as to the Company’s financial and other affairs and operations is
then available to the public, and (c) all other terms and conditions of Rule 144
have been satisfied.

(f) Public Trading. None of the Company’s securities is presently publicly
traded, and the Company has made no representations, covenants or agreements as
to whether there will be a public market for any of its securities.

(g) Tax Advice. The Company has made no warranties or representations to
Optionee with respect to the income tax consequences of the transactions
contemplated by this Agreement, and Optionee is in no manner relying on the
Company or its representatives for an assessment of such tax consequences.

Section 4.9 Code Section 409A. Notwithstanding any other provision of the Plan
or this Agreement, the Plan and this Agreement shall be interpreted in
accordance with, and incorporate the terms and conditions required by,
Section 409A of the Code (together with any Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the date hereof,
“Section 409A”). The Committee may, in its discretion, adopt such amendments to
the Plan or this Agreement or adopt other policies and procedures (including
amendments,

 

6



--------------------------------------------------------------------------------

policies and procedures with retroactive effect), or take any other actions, as
the Committee determines are necessary or appropriate to exempt the Option from
Section 409A or to comply with the requirements of Section 409A and thereby
avoid the application of penalty taxes under Section 409A.

Section 4.10 Successors and Assigns. Subject to the limitations set forth in
this Agreement, this Agreement shall be binding upon, and inure to the benefit
of, the executors, administrators, heirs, legal representatives, successors and
assigns of the parties hereto, including, without limitation, any business
entity that succeeds to the business of the Company.

Section 4.11 Entire Agreement. This Agreement, together with the Plan and the
Stockholders Agreement, constitutes the entire agreement among the parties
pertaining to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties.

Section 4.12 Invalidity. If for any reason one or more of the provisions
contained in this Agreement or in any other instrument referred to herein,
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, then to the maximum extent permitted by law, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any other such instrument.

Section 4.13 Headings. Headings are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

[signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

LOCAL INSIGHT MEDIA HOLDINGS, INC.    By: Scott A. Pomeroy Its: President and
CEO    Residence Address:      

 

    Optionee’s Social Security Number:     



--------------------------------------------------------------------------------

EXHIBIT A

OPTION AGREEMENT

COMPANY EBITDA TARGETS

[Omitted]



--------------------------------------------------------------------------------

EXHIBIT B

OPTION AGREEMENT

COMPANY REVENUE TARGETS

[Omitted]